THOMPSON, Presiding Judge,
concurring in the result as to the cross-appeal and dissenting as to the appeal.
As to the mother’s appeal, I must respectfully dissent from that part of the main opinion affirming the modification of custody. I cannot agree that the evidence supports a modification of custody under the standard set forth in Ex parte McLendon, 455 So.2d 863 (Ala.1984). The trial court had available to it methods of ensuring that the mother complied with its orders other than a modification of custody. In this case, the trial court has set forth a detailed judgment that ensures that the parents act in a mature manner that will not negatively impact the child, and the trial court may enforce that judgment through its contempt powers. I commend the trial court for ordering that these parents and the child participate in counseling.
As to the father’s cross-appeal, I concur in the result with regard to that part of the main opinion that affirms the trial court’s judgment on the issue of the child-support award.